Exhibit 10.25

ELOXX PHARMACEUTICALS, INC.

SHARE OWNERSHIP AND OPTION PLAN (2013)

U.S. OPTION AGREEMENT, DATED [                    ]

By and between

Eloxx Pharmaceuticals, Inc.

A Delaware corporation

(the “Company”)

of the first part

and

[                    ]

(the “Optionee”)

of the second part

Unless otherwise define herein, the terms defined in the Plan and in the U.S.
Appendix shall have the same defined meanings in this Option Agreement (the
“Option Agreement”).

 

I. NOTICE OF OPTION GRANT

 

Name:    [            ] Address:    [            ]

The undersigned Optionee has been granted an Option to purchase Shares subject
to the terms and conditions of the Plan, the U.S. Appendix and this Option
Agreement, as follows:

 

Date of Grant:    Purchase price per Share:    US$[            ] Total Number of
Options Granted:    [            ] Total Purchase Price:    up to US$
[            ] Type of Option:    X Option intended to qualify as an incentive
stock option (“ISO”) within the meaning of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).    [            ] Option not intended to
qualify as an Incentive Stock Option (the “NQSO”). Term/Expiration Date:    Ten
(10) years from Date of Grant, unless terminated earlier in accordance with
Section 5.2 of the Appendix.



--------------------------------------------------------------------------------

Vesting Dates:

The Options shall be exercisable in numbers of whole shares of the Company’s
Common Stock (the “Shares”), subject to Optionee’s continuing to be an Employee,
according to the following Vesting Period:

[The Option shall vest over a period of four (4) years, whereby 25% of the
Shares shall vest upon [                    ], and an additional 1/16 of the
Shares shall vest at the end of each subsequent quarter, over the course of
three (3) years.]

In the event that the Grantee’s employment with the Company is terminated, then
the provisions of Section 9.6 of the Plan shall apply.

Notwithstanding anything to the contrary herein, in the Plan or in the U.S
Appendix, all unvested Shares underlying the Option shall be accelerated and
become fully vested and exercisable in the event of a Special Event (as defined
below). The Option shall remain exercisable for a period of 90 days following
such Special Event, and unless exercised within such 90 day period, the Option
shall expire, be null and void and have no effect whatsoever, automatically,
absolutely and irrevocably.

“Special Event” shall mean termination of Optionee’s engagement with the
Subsidiary (as defined below) within 12 months following a Change of Control
Event (i) by Optionee for Good Reason (as such is defined below); or (ii) by
Subsidiary without Cause (as such is defined in the Plan).

“Change of Control Event” shall mean any of the following (i) merger or
consolidation of the Company with another entity where the voting securities of
the Company outstanding immediately before the transaction constitute less than
a majority of the voting power of the voting securities of the Company or the
surviving entity outstanding immediately after such transaction; or (ii) the
sale or disposition of all or substantially all of the Company’s assets.

“Good Reason” shall mean (i) change of Optionee’s position with the Company or
its subsidiaries or its successor that materially reduces Optionee’s title,
duties or level of responsibility; or (ii) the relocation of Optionee’s primary
work location to greater than 50 miles away from Optionees then current primary
work location in the USA.

 

II. AGREEMENT

 

  1. Grant of Option

 

  (a) Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to the Optionee named in the Notice of Option Grant above
(the “Optionee”), an option (the “Option”) to purchase the number of Shares set
forth in the Notice of Option Grant (the “Notice of Grant’’), at the Purchase
Price per Share set forth in the Notice of Grant (the ‘‘Purchase Price”).

 

  (b) In accordance with the Plan, unless specifically stated otherwise herein,
in the event of a conflict between the terms and conditions of the Plan and this
Option Agreement, the terms and conditions of the Plan shall prevail.

 

  (c)

In the case of an ISO, the Option shall not be considered an ISO to the extent
that the Fair Market Value of the Shares, which may be purchased on exercise of
the Option for the first time during any calendar year (under all plans of the



--------------------------------------------------------------------------------

  Company and any Parent or Subsidiary of the Company), exceeds $100,000. For
purposes of this Section 1(c), ISOs shall be taken into account in the order in
which they were granted. The Fair Market Value of the Shares shall be determined
as of the time the Option with respect to such Shares is granted.

 

  (d) The Optionee is aware that: (i) the Company intends to issue additional
shares and options in the future to various entities and individuals, as the
Company in its sole and absolute discretion shall determine; and (ii) the
Company may increase its share capital by new securities in such amount and
compensation (if at all) as it finds suitable; and the Optionee hereby waives
fully, absolutely and irrevocably on any claim and/or demand it has or may have
regarding such issuance or increase.

 

  (e) The Optionee further represents that he is familiar with the Company’s
business and financial condition, and has acquired sufficient information
regarding the Company in order to reach an informed and knowledgeable decision
to participate in the Option Plan and to be granted the Options.

 

  2. Exercise of Option

 

  (a) Right to Exercise. This Option shall be exercisable at any time from the
Date of Grant and prior to the Expiration Date of the Term in accordance with
the Vesting Periods set forth in the Notice of Grant and subject to the
applicable provisions of the Plan and this Option Agreement.

 

  (b) Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit B hereto (the “Exercise
Notice”), and other documentation containing such other representations and
agreements as may be required from time to time by the Company. The Exercise
Notice shall be accompanied by (1) payment of the aggregate Purchase Price for
the number of Shares to be purchased and (2) payment (by any method of payment
noted in Section 3) of the aggregate withholding and other taxes due from the
Optionee with respect to the exercise of the Option, if applicable.

This Option shall be deemed to be exercised upon receipt by the Company of such
fully executed Exercise Notice accompanied by the aggregate Purchase Price and
withholding and other taxes due from the Optionee with respect to the applicable
Shares, if applicable.

No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with applicable laws. If any law or regulation
requires the Company to take any action with respect to the Shares specified in
such notice before the issuance thereof, then the date of their issuance shall
be extended for the period necessary to take such action. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.

 

  (c) The Options may be exercised only to Exercise whole Shares, and in no case
may a fraction of a Share be issued. If any fractional Shares would be
deliverable upon exercise, such fraction shall be rounded up or down, to the
nearest whole number. Half of a share will be rounded down.



--------------------------------------------------------------------------------

  (d) Voting Rights. Pursuant to the terms set forth in the Plan (unless the
Company, at its sole and absolute discretion, which shall not be subject to any
reasonable grounds standard, may decide otherwise), until the consummation of an
IPO, any Share issued upon exercise of Options (and any other securities of the
Company issued with respect thereto) shall be voted by an irrevocable proxy (the
“Proxy”), pursuant to the directions of the Board, such Proxy to be in favor of
the person or persons designated by the Board and to provide for the power of
such designated person(s) to act, instead of the Optionee and on its behalf,
with respect to any and all aspects of the Optionee’s shareholdings in the
Company. The form of Proxy is attached hereto as Exhibit C. Such person or
persons designated by the Board shall be indemnified and held harmless by the
Company against any costs and expenses (including counsel fees) reasonably
incurred by him/her, or any liability (including any sum paid in settlement of a
claim with the prior written approval of the Company) arising out of any act or
omission to act in connection with the voting of such Proxy, unless arising out
of such person’s gross negligence, fraud or malice, all to the extent permitted
by applicable law. Such indemnification shall be in addition to any rights of
indemnification such person(s) may have as a director, shareholder or otherwise
under the Company’s Articles of Association, any agreement, insurance policy or
otherwise.

 

  3. Method of Payment

Payment of the aggregate Purchase Price shall be made in U.S. dollars, by any of
the following, as shall be determined by the Administrator in its sole
discretion (other than (4)): (1) cash, (2) check, (3) if approved by the Board
at the time of exercise, and if the options are NQSOs, the retention of Shares
otherwise issuable to the Optionee on exercise in an amount not to exceed the
minimum amount of tax required to be withheld, or (4) a combination thereof if
agreed to by the Optionee. The Purchase Price shall be denominated in the
currency determined by the Company.

 

  4. Non-Transferability of Options and Shares

 

  (a) Options may not be transferred in any manner otherwise than by will,
pursuant to a domestic relations order, or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by
Optionee. The terms of the Plan and this Option Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of Optionee.

 

  (b) Without derogating from the Company’s Articles of Association, as amended
(the “Articles”), Shares shall not be sold or transferred directly or indirectly
to a competitor of the Company. The Board shall determine, in its sole and
absolute discretion, whether a certain transfer of Shares is not allowed
according to this Section.

 

  (c)

Until an IPO, the sale or the transfer of the Shares issued under this Option
Agreement and following the exercise of the Option, shall be subject for all
intents and purposes to the provisions set forth in the Plan, the Company’s
Articles, and any documents and agreements of the shareholders in the Company,



--------------------------------------------------------------------------------

  including but not limited to, in connection with, preemptive rights, right of
first refusal, bring along right, tag along right, and different preference and
priority rights (such as veto rights, voting rights, registration rights,
liquidation preference rights, dividends preference rights, participation
preference rights, etc.).

 

  5. Term of Option

This Option may be exercised only during the period commencing on the Date of
Grant and terminating on the Expiration Date of the Term (the “Term”) set out in
the Notice of Grant, unless terminated earlier in accordance with the provisions
of the Option Agreement or the Plan, and may be exercised during such Term only
in accordance with the Plan and the terms of this Option Agreement. In the case
of an ISO granted to a Ten (10) Percent Shareholder the term of the Option shall
be no more than five (5) years from the date of grant.

 

  6. Tax Consequences

Any tax liabilities of the Optionee arising from the grant or exercise of any
Option or from the disposition of the Shares or from any other event or act
(whether of the Optionee or of the Company) hereunder, shall be borne solely by
the Optionee and the Optionee waives fully, absolutely and irrevocably on any
right or claim in this respect. The Company shall withhold taxes according to
the requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. The Optionee may not exercise this option unless
the tax withholding obligations of the Company and/or its Subsidiaries are
satisfied. Accordingly, the Optionee may not be able to exercise this option
when desired even though the option is vested, and the Company will have no
obligation to issue a certificate for such Shares or release such Shares from
any escrow provided for herein, if applicable, unless such obligations are
satisfied.

At the time the Optionee exercises any Option, in whole or in part, and at any
time thereafter as requested by the Company, the Optionee hereby authorizes
withholding from payroll and any other amounts payable to the Optionee, and
otherwise agrees to make adequate provision for (including by means of a “same
day sale” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of the Option. If this Option is a NQSO, then upon the
Optionee’s request and subject to approval by the Company, and compliance with
any applicable legal conditions or restrictions, the Company may withhold from
fully vested Shares otherwise issuable to the Optionee upon the exercise of this
option a number of whole Shares having a fair market value, determined by the
Company as of the date of such exercise, not in excess of the maximum amount of
tax required to be withheld by law (or such lower amount as may be necessary to
avoid classification of the option as a liability for financial accounting
purposes). Shares shall be withheld solely from fully vested Shares determined
as of the date of exercise that are otherwise issuable upon such exercise.

Furthermore, such Optionee shall agree to compensate and indemnify the Company,
and/or the Company’s shareholders and/or directors and/or officers if
applicable, and hold them harmless against and from any and all liability for
any such tax or interest or



--------------------------------------------------------------------------------

penalty thereon of the Optionee, including without limitation, liabilities
relating to the Optionee’s necessity to withhold, or to have withheld, any such
tax from any payment made to the Optionee, provided that they acted in due care.
Except as otherwise required by law, the Company shall not be obligated to honor
the exercise of any Option by or on behalf of an Optionee until all tax
consequences (if any) arising from the exercise of such Options are resolved in
a manner reasonably acceptable to the Company.

 

  7. Governing Law; Severability

This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of Delaware, U.S.A., notwithstanding the conflicts of laws
principles of any jurisdiction, except, to the extent applicable, that the
provisions applicable to the Ordinary Shares and/or the exercise of rights by
virtue of any equity holding in the Company shall be governed by and construed
according to the laws of the State of Israel.

 

  8. Severability

The provisions of this Option Agreement or Notice of Grant should be enforced to
the fullest extent permissible under the law and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, in the event that any
provision of this Option Agreement Notice of Grant would be held in any
jurisdiction to be invalid and/or prohibited and/or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
affecting the validity and/or enforceability of the remainder of this Option
Agreement Notice of Grant in that jurisdiction and/or the validity and/or
enforceability of this Option Agreement or Notice of Grant, including the said
provision, in any other jurisdiction.

Notwithstanding, the foregoing, if such provision could be more narrowly drawn
so as not be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Option Agreement or Notice of Grant including the
said provision, in any other jurisdiction.

 

  9. Entire Agreement

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.

 

  10. No Guarantee of Continued Service

Optionee acknowledges and agrees that the vesting of shares pursuant to the
Vesting Period hereof is earned only by continuing as an Employee or Services
Provider at the will of the Company. Optionee further acknowledges and agrees
that this Agreement, the transactions contemplated hereunder and the Vesting
Period set forth herein do not constitute an express or implied promise of
continued engagement as an Employee or Services Provider and shall not interfere
in any way with Optionee’s right or the Company’s right to terminate Optionee’s
relationship as an Employee or Services Provider at any time, with or without
Cause.



--------------------------------------------------------------------------------

  11. Confidentiality

The Optionee agrees and acknowledges that the terms and conditions of this
Option Agreement, including without limitation the number of Shares for which
Options have been granted, are confidential. The Optionee agrees that he will
not disclose these terms and conditions to any third party, except to the
Optionee’s financial or legal advisors, tax advisors or family members, unless
such disclosure is required by law.

By affixing his signature hereunder, Optionee acknowledges receipt of a copy of
the Plan and represents that Optionee is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof. Optionee has reviewed the Plan and this Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the
Option Agreement. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Option. Optionee further agrees to notify the
Company upon any change in the residence address indicated below.

 

[                    ]

 

    

ELOXX PHARMACEUTICALS LTD.

 

Signature      By



--------------------------------------------------------------------------------

EXHIBIT B

ELOXX PHARMACEUTICALS LTD.

SHARE OWNERSHIP AND OPTION PLAN

EXERCISE NOTICE

To: Eloxx Pharmaceuticals Ltd.

 

  1. Exercise of Option. Effective as of today, I, [                    ], the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
                     Shares under and pursuant to the Share Ownership and Option
Plan (the “Plan”) and the Option Agreement dated                      (the
“Option Agreement”).

 

  2. Delivery of Payment. Optionee herewith delivers to the Company the full
Purchase Price for the Shares, as set forth in the Option Agreement and the
payment of the aggregate withholding or other taxes in connection with such
exercise.

 

  3. Rights as Shareholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to receive dividends or any other
rights as a shareholder shall exist with respect to the Optioned Shares,
notwithstanding the exercise of the Option. The Shares shall be issued to
Optionee as soon as practicable after the Option is exercised. No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date of issuance except as provided in the Plan.

 

  4. Tax Consultation. Optionee understands that he/she may suffer adverse tax
consequences as a result of Optionee’s Exercise or disposition of the Shares.
Optionee represents that he/she has consulted with tax consultants that Optionee
deems advisable in connection with the purchase or disposition of the Shares and
that Optionee is not relying on the Company or any Parent or Subsidiary or
Employee or Services Provider thereof for any tax advice.

 

  5. Additional Representations. The Optionee hereby acknowledges that he has
been informed that nothing herein shall obligate the Company to register its
shares or any portion of its shares on a stock exchange.

 

  6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, successors and assigns.



--------------------------------------------------------------------------------

Signed by the Company and Optionee.

 

Submitted by:    Accepted by:

OPTIONEE

 

  

ELOXX PHAMACEUTICALS LTD.

 

Signature

 

  

By

 

Print Name

 

  

Title

 

Address:    Address:



--------------------------------------------------------------------------------

EXHIBIT C

PROXY

The undersigned, as record holder of securities of Eloxx Pharmaceuticals
Ltd.(“Company”), hereby irrevocably appoints the Company’s Chairman of the Board
of Directors and/or its successors and assigns, as my proxy, instead of myself
and on my behalf, with respect to any and all rights and aspects of my options,
shares or other securities in the Company (collectively, the “Shares”),
including, without limiting the foregoing generality, (i) receiving any notices
the Company may deliver to its shareholders, pursuant to the Company’s Articles
of Association, as amended, any shareholders agreement, applicable law or
otherwise, (ii) attending all meetings of the shareholders of the Company and
voting such Shares at any meeting of the shareholders of the Company (and at any
postponements or adjournments thereof) and waiving all minimum notice
requirements for such meetings of shareholders, (iii) executing any consents or
dissents in writing without a meeting of the shareholders of the Company to any
corporate action thereof, (iv) waiving any preemptive right, right of first
refusal, right of first offer, co-sale right or any other similar right or
restriction to which I will be entitled by virtue of the Shares, (v) giving or
withholding consent or agreement to any matter which requires my consent or
agreement in my capacity as a shareholder of the Company (whether such is
required under the Articles of Association of the Company, as amended, any
agreement to which I am a party as a shareholder or otherwise), and/or
(vi) joining in making a request to convene a general meeting or class meeting
of the shareholders of the Company or to otherwise exercise any and all powers
and authorities vested within me in my capacity as a shareholder of the Company
(in each of the foregoing cases, to the fullest extent that I will be entitled
to act so, and in the same manner and with the same effect as if the undersigned
were personally present at any such meeting or voting such Shares or personally
acting on any matters submitted to shareholders for approval or consent).

This proxy is made pursuant the Eloxx Pharmaceuticals Ltd. Share Ownership and
Option Plan (“Plan”).

The Shares shall be voted by the proxy holder in the same manner as the votes of
the majority of other shareholders of the Company present and voting at the
applicable meeting.

This proxy is irrevocable as it may affect rights of third parties. The proxy
holder will have the full power of substitution and revocation. All authority
herein conferred shall survive the death or incapacity of the undersigned and
any obligation of the undersigned hereunder shall be binding upon the heirs,
personal representatives, successors and assigns of the undersigned.

The irrevocable proxy will remain in full force and effect until the
consummation of an IPO(as defined in the Plan), upon which it will terminate
automatically or be superseded by mutual agreement.

This proxy shall be signed exactly as the shareholder’s name appears on his
share certificate. Joint shareholders must each sign this proxy. If signed by an
attorney in fact, the Power of Attorney must be attached.

Such person or persons designated by the Board shall be indemnified and held
harmless by the Company against any costs and expenses (including counsel fees)
reasonably incurred by him/her, or any liability (including any sum paid in
settlement of a claim with the prior written approval of the Company) arising
out of any act or omission to act in connection with the voting of such Proxy,
unless arising out of such person’s gross negligence, fraud or malice, all to
the extent permitted by applicable law. Such indemnification shall be in
addition to any rights of indemnification such person(s) may have as a director,
shareholder or otherwise under the Company’s Articles of Association, any
agreement, insurance policy or otherwise.

 

 

Name & Signature

    

 

Date

 